COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Rebecca Livoti v. Anthony Livoti
Appellate case number:       01-22-00229-CV
Trial court case number:     114133-CV
Trial court:                 239th District Court of Brazoria County
       On March 28, 2022, appellant, Rebecca Livoti, filed a notice of appeal from the trial
court’s February 23, 2022 “judgment or other appealable order.” Generally, a notice of
appeal must be filed within thirty days after the entry of judgment, or, in the case of an
accelerated appeal, within twenty days after entry of the judgment. See TEX. R. APP. P.
26.1(a), (b).
        Here, appellant’s notice of appeal indicates that “[t]his is an accelerated appeal,”
meaning appellant’s notice of appeal from the trial court’s February 23, 2022 order was
due on or before March 15, 2022. However, the time within which to file a notice of appeal
may be enlarged if, within fifteen days after the deadline for filing the notice of appeal, the
party files a notice of appeal in the trial court, and a motion for extension of time complying
with Rule 10.5(b) of the Texas Rules of Appellate Procedure in the appellate court. See
TEX. R. APP. P. 26.3. With this extension, any notice of appeal, and motion for extension
of time to file a notice of appeal, was due on or before March 30, 2022.
        Appellant filed her notice of appeal in the trial court on March 28, 2022. Also on
March 28, 2022, appellant filed, in this Court, an “Unopposed Motion for Extension of
Time” for filing the notice of appeal. Appellant’s motion states that the motion is
unopposed and that the “parties agreed not to oppose the[ir] respective motions to extend
time [for filing a notice of appeal] . . . so [the parties] could explore settling the case prior
to the appellate deadline running.”
       Because appellant filed her notice of appeal and motion for extension of time to file
her notice of appeal within fifteen days of the deadline for filing a notice of appeal,
appellant’s motion for extension of time to file her notice of appeal is granted.
      It is so ORDERED.

Judge’s signature: ___/s/ April Farris_____
                    Acting individually  Acting for the Court


Date: __April 14, 2022______